Title: To Benjamin Franklin from Gérard Rasquin, 26 April 1781
From: Rasquin, Gérard
To: Franklin, Benjamin


Monseigneur,
Paris le 26. avril 1781.
Arrêtter dans son Cours une Entreprise considérable, c’est porter un préjudice Notable à un Négociant, lorsque ses fonds sont employés et distribués aux ouvriers avec lesquels il à fait des marchés; Voulant accélerer l’Entreprise, se voir constituer en prison par des faux bruits, que j’étois venu à Liége enlever les ouvriers et les Enfans, pour les conduire en Amérique; donner une amende a laquelle je fut condamnè par le Magistrat, et voir mon Epouse infirme faire ce Voyage pour me délivrer, et dépenser dans cette Circonstance Cinquante Louis, Voilá, Monseigneur, les motifs des representations que j’avois pris la liberté de vous faire dans deux Mémoires que j’ay eû l’honneur de Vous adresser; ils sont restés Sans réponse, et je ne peux croire que Vôtre Equité puisse Souffrir une pareille injustice. Je viens de Cinquante lieües vous mettre Sous les yeux, les preuves justificatives de la fidélité et de l’Exactitude avec laquelle j’ai éxécuté les ordres de Mr. Williams, dans la Commende qu’il me fit en 1777. pour lui fournir toutes sortes de pièces d’armes servans à radouber des Vieux fusils.
Daignés, Monseigneur, accorder une audience favorable à un honnête homme, qui à Sacrifié sa fortune pour le service des Etats-Unis, dont vous êtes le digne interprête. J’attend vos ordres, en vous Suppliant de recevoir les marchandises qui me Sont restées, et qui ne Sont d’aucun débit attendu qu’elles étoient propres à des anciens modêles; où bien m’accorder un dédomagement convenable aux pertes que j’ay éssuyé. J’attend cette grace de vôtre justice./.
Rasquin DE CHARLEVILLE
A Monseigneur Franklin, Ministre des Etats unis.
